131 Nev., Advance Opinion         11
                           IN THE SUPREME COURT OF THE STATE OF NEVADA


                   KAREN BROWN,                                            No. 63896
                   Appellant,
                   vs.                                                             FILED
                   EDDIE WORLD, INC.; AND                                           APR 1 6 2015
                   STAGECOACH HOTEL AND CASINO,
                                                                                   TRACIE K. LINDEMAN
                   INC.,                                                      CL                 MtQUR

                   Respondents.                                                    CHIEF DEPIITY CLERK




                               Appeal from a district court order granting a motion to dismiss
                   in a wrongful termination action. Fifth Judicial District Court, Nye
                   County; Kimberly A. Wanker, Judge.
                               Affirmed.


                   Law Office of Daniel Marks and Daniel Marks and Adam Levine, Las
                   Vegas,
                   for Appellant.

                   Stephens Gourley & Bywater and David A. Stephens, Las Vegas,
                   for Respondents.




                   BEFORE THE COURT EN BANC.

                                                    OPINION


                   By the Court, PARRAGUIRRE, J.:
                               In this appeal, we must determine whether the district court
                   properly refused to recognize a new cause of action under the common law
                   doctrine of tortious discharge in violation of public policy. Specifically, we
SUPREME COURT
        OF
     NEVADA


(0) 1947A    erb                                                                          1 5- 1 \1514,
                 must decide whether a plaintiff can state a claim for third-party
                 retaliatory discharge, when that discharge tends to discourage reporting
                 violations of Nevada's gaming laws. While enforcing gaming laws is a
                 fundamental public policy in Nevada, we decline to recognize a common
                 law cause of action for third-party retaliatory discharge. Accordingly, we
                 affirm
                                   FACTS AND PROCEDURAL HISTORY
                               Appellant Karen Brown was employed by respondent Eddie
                 World, Inc., as assistant manager of a nut and candy store. The store was
                 located on property owned by respondent Stagecoach Hotel and Casino,
                 Inc., and both respondent corporations (collectively, Stagecoach) were
                 under common ownership and management. Stagecoach knew that Brown
                 was engaged to Donald Allen. Brown does not allege that Stagecoach ever
                 employed Allen. Allen filed a complaint with the Nevada Gaming Control
                 Board (NGCB) regarding some of Stagecoach's slot machines. Shortly
                 after the NGCB informed Stagecoach that Allen filed the complaint,
                 Stagecoach began assigning Brown's job responsibilities to other
                 employees. Within weeks, Stagecoach terminated Brown's employment.
                            Brown filed a complaint in district court alleging that
                 Stagecoach terminated her employment in retaliation for Allen's
                 complaint to the NGCB and that discharging her was therefore tortious
                 and in violation of public policy. Stagecoach moved to dismiss Brown's
                 complaint for failure to state a claim pursuant to NRCP 12(10(5). The
                 district court granted Stagecoach's motion because Nevada has not
                 recognized a cause of action for third-party retaliatory discharge. Brown
                 now appeals



SUPREME COURT
       OF
    NEVADA
                                                     2
(0) 194M    et
                                              DISCUSSION
                            On appeal, Brown asks this court to recognize, for the first
                time, a common law cause of action for third-party retaliatory discharge.
                For the reasons discussed herein, we decline to do so.
                            This court reviews de novo an order granting a motion to
                dismiss for "failure to state a claim upon which relief can be granted."
                NRCP 12(b)(5); Buzz Stew. LLC v. City of N. Las Vegas,     124 Nev. 224, 227-
                28, 181 P.3d 670, 672 (2008). In doing so, we assume that all facts alleged
                in the complaint are true, and we review all legal conclusions de novo.
                Buzz Stew, 124 Nev. at 228, 181 P.3d at 672.
                            An at-will employee may generally "be properly discharged
                without cause at the will of the employer." K Mart Corp. v. Ponsock, 103
Nev. 39, 42 n.1, 732 P.2d 1364, 1366 n.1 (1987), abrogated on other
                grounds by Ingersoll-Rand Co. v. McClendon, 498 U.S. 133 (1990).
                Nevertheless, "Fain employer commits a tortious discharge by terminating
                an employee for reasons which violate public policy." DAngelo v. Gardner,
                107 Nev. 704, 712, 819 P.2d 206, 212 (1991). Specifically, tortious
                discharge "arises out of the employer-employee relationship," and we have
                stated in dicta that tortious discharge occurs "when an employer dismisses
                an employee in retaliation for the employee's, . . acts which are consistent
                with. . . sound public policy and the common good." Id. at 718, 819 P.2d
                at 216 (emphasis added). "[T]ortious discharge actions are severely
                limited to those rare and exceptional cases where the employer's conduct
                violates strong and compelling public policy."           Sands Regent v.
                Valgardson, 105 Nev. 436, 440, 777 P.2d 898, 900 (1989).
                            We have previously stated that Inio public policy is more
                basic than the enforcement of our gaming laws."      Wiltsie v. Baby Grand
                Corp., 105 Nev. 291, 293, 774 P.2d 432, 433 (1989); see also NRS
SUPREME COURT
        OF
     NEVADA
                                                     3
(0) 19474
                463.0129(1) (stating that the gaming industry is essential to Nevada's
                economy and welfare, and its success depends on "strict regulation").
                Thus, it cannot be disputed that enforcing Nevada's gaming laws is a
                sufficiently "strong and compelling public policy" to support a claim for
                tortious discharge. Sands Regent, 105 Nev. at 440, 777 P.2d at 900; see
                also Wiltsie, 105 Nev. at 293, 774 P.2d at 433.
                            Despite this fundamental public policy, we have yet to
                determine whether a discharged employee may state a common law claim
                for third-party retaliatory discharge. Accordingly, we "examine how other
                jurisdictions have addressed the issue."    Moon v. McDonald, Carano &
                Wilson LLP, 129 Nev. Adv. Op. No. 56, 306 P.3d 406, 409 (2013).
                            Other courts have recognized causes of action for third-party
                retaliatory discharges arising under federal statutes, but those decisions
                depended upon broad language in the statutes themselves.          See, e.g.,
                Thompson v. N. Am. Stainless, LP, 562 U.S. 170, 174-75 (2011) (Title VII);
                Kastor v. Cash Express of Tenn., LLC,        F. Supp. 3d „ No. 3:14-
                CV-432-JGH, 2015 WL 128051, at *3 (W.D. Ky. Jan. 8, 2015) (Family and
                Medical Leave Act); Dembin v. LVI Servs., Inc., 822 F. Sapp. 2d 436, 438-
                39 (S.D.N.Y. 2011) (Age Discrimination in Employment Act). In contrast
                to the broad statutes involved in the aforementioned cases, common law
                "tortious discharge actions are severely limited."   Sands Regent, 105 Nev.
                at 440, 777 P.2d at 900. Thus, the fact that some courts have recognized
                statutory third-party retaliatory discharge claims does not persuade us to
                recognize such claims at common law.'


                      1 Brownalso asks this court to overrule Pope v. Motel 6, wherein we
                concluded that antiretaliation provisions in Nevada's discrimination
                statutes do not create a statutory cause of action for third-party
                                                                 continued on next page...
SUPREME COURT
        OF
     NEVADA
                                                      4
(0) 1947A
                                   We have only found one court that has squarely considered
                     whether to recognize a common law cause of action for third-party
                     retaliatory discharge. 2 See Bammert v. Don's Super Valu, Inc.,          646
N.W.2d 365, 367 (Wis. 2002). In Bammert, the plaintiffs husband, a
                     police officer, assisted in the arrest of the plaintiffs employer's wife for
                     driving under the influence of alcohol, and the plaintiff was discharged
                     shortly thereafter. Id. Despite the compelling public policies "favoring the
                     stability of marriage" and "requiring the diligent pursuit and punishment
                     of drunk drivers," the court refused to recognize a common law cause of
                     action for third-party retaliatory discharge. Id. at 370-72. Such a cause of
                     action, the court explained, would "have no logical stopping point." Id. at
                     372. Therefore, the doctrine of tortious discharge in violation of public
                     policy would "remain narrow in scope."        Id.   We find this rationale
                     persuasive.



                     ...continued
                     retaliatory discharge. 121 Nev. 307, 313-14, 114 P.3d 277, 281-82 (2005).
                     Brown relies upon Thompson, wherein the U.S. Supreme Court construed
                     a federal antiretaliation statute in Title VII. 562 U.S. at 174-75. Because
                     Brown alleges that her termination amounted to a common law tortious
                     discharge and does not allege that her termination violated a statute or
                     related to discrimination, we could recognize Brown's common law claim
                     without disturbing our holding in Pope. We therefore decline to overrule
                     Pope. See Miller v. Burk, 124 Nev. 579, 597, 188 P.3d 1112, 1124 (2008)
                     (stating that this court will not overrule precedent "absent compelling
                     reasons for so doing").

                           2 Courts in Idaho and Louisiana have expressly declined to address
                     this issue. Edmondson v. Shearer Lumber Prods., 75 P.3d 733, 739 n.3
                     (Idaho 2003); Portie v. Devall Towing & Boat Serv., Inc., 634 So. 2d 1324,
                     1327 (La. Ct. App.), rev'd in part on other grounds by 637 So. 2d 1061 (La.
                     1994).


SUPREME COURT
        OF
     NEVADA
                                                          5
(0) 1947A    WSPP.
                                 Tortious discharge requires an "employer-employee
                   relationship." DAngelo, 107 Nev. at 718, 819 P.2d at 216. We have also
                   stated, albeit in dicta, that tortious discharge occurs "when an employer
                   dismisses an employee in retaliation for the employee's. . . acts." Id.
                   (emphasis added). The cases recognizing statutory third-party retaliatory
                   discharge claims have similarly involved retaliation for acts of other
                   employees. See Thompson, 562 U.S. at 174-75; Kastor,          F. Supp. 3d at
                      , 2015 WL 128051 at *1, *3; Dembin, 822 F. Supp. 2d at 437-39. This
                   limitation is consistent with the rule that "tortious discharge actions are
                   severely limited," Sands Regent, 105 Nev. at 440, 777 P.2d at 900, and we
                   therefore adopt this limitation here. Here, Brown has not alleged that
                   Stagecoach ever employed Allen. Thus, this most basic requirement of an
                   employment relationship involving Allen, the person whose acts led to the
                   challenged retaliation, is not satisfied.
                                 Moreover, as in Bammert, if we were to recognize Brown's
                   claim, the theory of third-party retaliatory discharge would "have no
                   logical stopping point." Bammert, 646 N.W.2d at 372. Allen was neither a
                   Stagecoach employee nor under any obligation to report perceived
                   violations of Nevada's gaming regulations to the NGCB. 3 Because
                   "tortious discharge actions are severely limited," Sands Regent, 105 Nev.
                   at 440, 777 P.2d at 900, we cannot countenance recognition of Brown's
                   common law claim for third-party retaliatory discharge.


                         3 The dissent in Bammert proposed recognizing a "narrow" cause of
                   action for third-party retaliatory discharges that arise from "police officers
                   acting lawfully in their capacity." 646 N.W.2d at 373 (Bablitch, J.,
                   dissenting). We neither consider nor decide whether to recognize such an
                   exception to the rule announced herein.

SUPREME COURT
        OF
     NEVADA
                                                           6
(0) I947A    cep
                                                 CONCLUSION
                             Although enforcing gaming laws is indisputably a compelling
                public policy in Nevada, we decline to recognize a common law cause of
                action for third-party retaliatory discharge in violation of public policy.
                Therefore, the district court properly dismissed the complaint for failure to
                state a claim pursuant to NRCP 12(b)(5), and we affirm.




                                                           CCU-                     J.



                We concur:


                                             ,   CA.
                Hardesty


                tp-c C9 14:3                 ,   J.
                Douglas




                Gibbons


                firrykdA
                Pickering
SUPREME COURT
        OF
     NEVADA
                                                       7
(0) 1947A